31 So.3d 933 (2010)
William THOMAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-4390.
District Court of Appeal of Florida, Fifth District.
April 1, 2010.
William Thomas, Chipley, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
William Thomas seeks a belated appeal of his judgment and sentence entered in Marion County case number 2007-CF-004798-A-W. Thomas asserts that he timely requested his trial counsel to file an appeal and his trial counsel failed to do so. Thomas' counsel recalls that Thomas did not request an appeal. Since there were disputed facts, this Court appointed a Commissioner to make findings and a recommendation regarding Thomas' entitlement to a belated appeal.
The Commissioner recommends that this Court deny the petition for writ of habeas corpus belated appeal because Thomas did not make a timely request to his counsel to take a direct appeal and at no time did trial counsel agree to initiate an appeal.
PETITION DENIED.
MONACO, C.J., PALMER and COHEN, JJ., concur.